Citation Nr: 0123653	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to May 
1980, from February 1987 to February 1990, and from June 1991 
to January 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefit sought on 
appeal.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

A preliminary review of the record discloses that additional 
action is required prior to further Board review of the 
veteran's appeal.  The veteran's service medical records are 
not complete.  The only service medical records contained 
within the claims file are from the veteran's period of 
service covering January 1980 to January 1990.   In an April 
1994 request for information, the RO attempted to obtain the 
service medical records for the period of service from June 
1991 to January 1994 from the United States Coast Guard, but 
a notation upon the request indicates that the veteran was in 
possession of his service medical records. The veteran was 
then requested by the RO to submit any service medical 
records in his possession, by letters dated in August 1998 
and November 1998.  

In the veteran's April 1999 VA Form 9 he stated that his 
service medical records were at his last duty station in 
Seattle, Washington.  It does not appear from the record, 
that further attempts were made by the RO to obtain the 
veteran's service medical records. "When information 
sufficient to identify and locate necessary evidence is of 
record, [VA] shall assist a claimant by requesting, directly 
from the source, existing evidence that is either in the 
custody of military authorities or maintained by another 
Federal agency."  See 66 Fed. Reg. 45, 620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. § 3.159(b)); 
Hayre v. West, 188 F.3d 1327, 1330 (1999).  Thus, the RO is 
requested to obtain the aforementioned service medical 
records.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45, 620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. § 3.159). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions. 

2.  The RO must ensure that copies of all 
current and relevant records of treatment 
for schizophrenia are obtained and 
associated with the veteran's claims 
folder.

3. The RO should make further attempts to 
obtain and associate with the claims file 
any additional service medical records 
for the period of service from June 1991 
to January 1994.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001) and 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R § 3.159) are fully satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  Once the foregoing has been completed, 
the RO should again readjudicate the 
veteran's claim for schizophrenia.  In the 
event that the claim on appeal is not 
resolved to the satisfaction of the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




